Citation Nr: 0011058	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  92-15 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to assignment of a higher disability rating for 
residuals of a thoracotomy, status post pneumothorax, right 
lung, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and an Acquaintance.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from May 1977 to May 
1981, followed by a period of service in the Marine Corps 
Reserve from October 1982 to December 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1991 rating decision of the 
Department of Veterans Affairs (VA) Rating Decision (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.

Initially, the Board notes that in the veteran's March 2000 
written Informal Brief, the veteran's representative included 
the issue of entitlement to an effective date prior to March 
14, 1990, for service connection for residuals of a 
thoracotomy, status post pneumothorax, right lung, and for 
service connection for nerve damage secondary to thoracotomy, 
right chest wall.  However, the Board notes that that issue 
was already before the Board and denied in an April 1999 
final BVA decision.  Thus, that issue is no longer on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of this 
appeal has been obtained by the RO.

2.  The veteran's residuals of a thoracotomy, status post 
pneumothorax, right lung, are productive of complaints of 
shortness of breath and dyspnea on exertion, as well as FEV-1 
of 78 percent of predicted value.



CONCLUSION OF LAW

The schedular criteria for assignment of a higher disability 
evaluation for residuals of a thoracotomy, status post 
pneumothorax, right lung have not been met.
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.56, 4.73, 4.96, 4.97 Diagnostic Codes 5321, 6843, 6844 
(1999); 38 C.F.R. § 4.97, Diagnostic Code 6814 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


This matter was previously before the Board and remanded in 
January 1993, June 1997, and April 1999, for additional 
development.  As is explained in the decision below, the 
Board is satisfied that the requested development has been 
completed, and the case is ready for appellate review.  

This appeal originated from the veteran's disagreement with 
the original assignment of a noncompensable rating for status 
post thoracotomy for pneumothorax, following an award of 
service connection for that disability.  As such, the 
underlying claim for increase is well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of a noncompensable rating to the present time.  
See Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999).  The Board is satisfied that all relevant facts have 
been properly and sufficiently developed.  Accordingly, no 
further development is required to comply with the duty to 
assist the veteran in establishing his claim.  See 
38 U.S.C.A. § 5107(a).

The Board notes that the original assignment of a 
noncompensable rating was made effective from March 1990, the 
date of the veteran's informal claim for service connection.  
More recently, in an August 1998 rating decision, the 
veteran's disability rating for residuals of thoracotomy, 
status post pneumothorax, right lung, was increased to 10 
percent disabling from March 1990.  However, as the veteran 
has consistently claimed that he was entitled to an 80 
percent or 100 percent disability rating, the issue remains 
in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

At the time the veteran was first granted service connection 
for status post thoracotomy for pneumothorax, his disability 
was evaluated as residuals analogous to bronchial asthma.  
See 38 C.F.R. § 4.97, Diagnostic Codes 6602, 6814 (1996); see 
also 38 C.F.R. § 4.20.  However, during the pendency of this 
appeal the regulations pertaining to evaluation of 
respiratory disorders were amended, effective October 7, 
1996.  See 61 Fed. Reg. 46727- 46731 (1996) (currently 
codified at 38 C.F.R. §§ 4.96 - 4.97) (hereinafter referred 
to as "new" or "current" regulations).  The United States 
Court of Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the ... 
judicial appeal process has been concluded, the version most 
favorable to appellant should and ... will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991); but see 38 U.S.C. § 5110(g) (where 
compensation "is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such an award or 
increase ... shall not be earlier than the effective date of 
the Act or administrative issue"). 

In light of the foregoing, the Board will evaluate the 
veteran's residuals of a thoracotomy, status post 
pneumothorax, right lung, under both the current and former 
versions of the regulations for rating the respiratory 
system, and apply the most favorable result to the veteran.  
The Board points out that an August 1999 Supplemental 
Statement of the Case reveals that the RO duly considered the 
veteran's claim under both versions of the regulations.  

The history of this appeal is as follows.  Pursuant to a 
March 1991 rating decision, the veteran was granted service 
connection for status post thoracotomy for pneumothorax.  A 
noncompensable evaluation was assigned from March 1990, which 
was the date of receipt of his informal claim for service 
connection.  That rating decision was based on evidence that 
included the veteran's available service medical records, and 
post-service VA and private medical records.  

The Board notes that the veteran's current claims file is a 
rebuilt folder, in that his original claims file was missing.  
In any event, the record reveals that in a January 1984 VA 
clinical record, the veteran was noted to have a history of 
disqualification from the Marine Corps. Reserve due to a 
possible pneumothorax.  The veteran was apparently 
hospitalized in December 1980 for spontaneous pneumothorax, 
which was resolved with insertion of a chest tube; he was 
discharged in January 1981.  Shortly thereafter, he was 
readmitted with the same diagnosis, which was again resolved 
with a chest tube.  In February 1981, he underwent a right 
thoracotomy, apical cystectomy, and pleurodesis, and he was 
discharged in March 1981.  At the time of that clinical 
record, in January 1984, the veteran was assessed with normal 
pulmonary function.  

The Board notes that the January 1984 VA clinical record is 
consistent with an earlier Replacement Physical examination 
report, dated in April 1983, in which the veteran was noted 
to have had a right thoracotomy with excision of bullae which 
had previously produced a spontaneous pneumothorax.  

A private medical x-ray report dated in March 1987, from the 
Ochsner Clinic of Baton Rouge, reveals evidence of a previous 
lobectomy with surgical sutures in the right apex and pleural 
scarring.

In a June 1990 VA examination report, the veteran was 
described as status post three pneumothorax in 1980, with a 
subsequent right lobectomy in 1981.  The veteran reported 
experiencing chest pains since that time, including numbness 
on the right side of the chest, associated with shortness of 
breath.  

A June 1990 VA clinical record reveals that the veteran was 
seen with complaints of right-sided dysthesia in the entire 
right chest wall, described by the veteran as numbness and 
tingling.  The impression was that it was likely that the 
veteran's symptoms were the result of damage to nerve endings 
from the thoracotomy surgery.  A September 1991 VA clinical 
record indicates that the veteran complained of pain and 
numbness in his anterior chest wall, off and on for years.  
The impression was right chest wall pain and numbness.  

In June 1992, the veteran presented testimony at a hearing 
held before a Member of the Board.  The veteran stated that 
he had had numerous hospitalizations for his lung disorder.  
He also stated that he experienced shortness of breath, and 
consequently had difficulty sleeping.

As noted earlier in this decision, in January 1993, this 
appeal was remanded by the Board for additional development.  
In that remand, the Board requested that the RO contact the 
veteran to obtain additional information regarding his past 
private medical treatment.  By VA letters dated in February 
1993 and August 1993, the veteran was requested to furnish 
such information.  Both letters were sent to the veteran's 
address of record and were not returned as undeliverable, but 
the veteran failed to respond to those requests.  

In August 1996, this appeal was returned to the Board and in 
June 1997, the Board remanded the case a second time.  In the 
June 1997 BVA remand, the Board requested that the veteran be 
contacted again and asked to provide information of past 
medical treatment for his status post thoracotomy for right 
pneumothorax and for residuals of a right apex lobectomy.  
The Board also requested that the veteran be afforded another 
VA examination to clarify the nature and extent of the 
veteran's disability.  Moreover, the Board noted that as the 
applicable regulations for evaluating the veteran's 
disability had recently been amended, the veteran's 
disability was to be evaluated under both the former and new 
versions of the rating criteria.  See Karnas, supra.  

In May 1997 and February 1998, the RO sent the veteran 
letters requesting information regarding his past medical 
treatment.  Those letters were sent to the veteran's address 
of record and not returned as undeliverable, but the veteran 
failed to respond to the RO's requests.  

In June 1998, the veteran underwent a VA examination.  The 
examiner indicated that the veteran's claims folder was made 
available.  The examiner noted the veteran's history 
regarding his spontaneous pneumothorax, and indicated that 
the veteran had scars across his chest, as well as two scars 
from drain tube sites.  The veteran manifested decreased 
sensation from his right nipple through the axilla to the 
posterior thoracic area.  The veteran also had a scar from 
the ribs around through the axillary area and the back, 
measuring 14 centimeters.  It was noted that the veteran had 
been a heavy smoker in the past and started having problems 
with his lungs.  He had been smoking up to two packs of 
cigarettes a day for 27 years.  The veteran was not 
asthmatic, was not currently under treatment, and had no 
periods of incapacitation.  The veteran reported that he only 
had dyspnea on real exertion.

Physical examination revealed no pulmonary hypertension.  
Pulmonary function studies revealed mild large airway 
obstruction.  FEV1 was 78 percent; forced vital capacity was 
75 percent; FC was 75 percent; and FRC was 73 percent.  The 
veteran complained of shortness of breath when walking more 
than one half mile, or walking up stairs.  He also reported 
pain in his chest, like his muscles were squeezing the lungs.  
There was anesthesia for pinprick and light touch over the 
right chest wall.  The diagnosis was status post thoracotomy, 
status post lobectomy, dysesthesia, and mild large airway 
obstruction.  

In light of the foregoing evidence, in an August 1998 rating 
decision, the RO increased the rating for the veteran's 
residuals of thoracotomy, status post pneumothorax, right 
lung, to 10 percent disabling, effective from March 1990, 
which was the date of receipt of the veteran's original 
informal claim for service connection.  The veteran continued 
to express his disagreement with the rating, and maintained 
that he should be assigned a higher disability rating.  The 
Board notes that in the August 1998 rating decision, the 
veteran was also granted service connection for nerve damage, 
secondary to thoracotomy, right chest wall.  That issue is 
not currently before the Board.  

In April 1999, as noted earlier in this decision, this appeal 
was before the Board and remanded for consideration of the 
veteran's disability evaluation under both the former version 
of the rating criteria, in effect prior to October 7, 1996, 
and the current version.  It appears that the RO addressed 
both versions of the rating criteria in an August 1999 
Supplemental Statement of the Case (SSOC).  

Also considered in the August 1999 SSOC was VA medical 
evidence dated in April 1999.  Pulmonary function readings 
taken in April 1999, reveal an FEV of 73 percent of predicted 
value.  The examiner's interpretation indicates mild 
restrictive disease.  In an April 1999 VA examination for 
respiratory disorders, the veteran was diagnosed with a 
history of three pneumothorax with thoracotomy, cystectomy 
and pleurodesis while in the military; mild restrictive lung 
disease; and recent myocardial infarction. 

The Board notes that in an April 1999 VA examination for the 
heart, the examiner commented that the only mention of a lung 
resection is through the veteran's reported history.  The 
examiner was "unable to determine by the documentation 
whether any lung resection actually occurred."  The Board 
notes that that opinion was in conjunction with the veteran's 
separate claim for service connection for a cardiac 
condition, as secondary to the service-connected lung 
condition.  Moreover, although that examiner suggested that 
an axial tomography scan would be helpful in this regard, 
which was later performed in May 1999, it does not appear 
that that examiner had the benefit of reviewing those 
findings.  

A May 1999 VA radiology report reveals that the veteran had a 
normal CT scan of the thorax.  It was noted that the 
appearance of the lungs, pleura, mediastinum and epigastrium 
was unremarkable.  The lungs were clear without evidence of 
post surgical change or absence of lung tissue.  There was no 
evidence of pleural effusion or pulmonary vascular 
congestion.

The veteran was originally assigned a noncompensable 
evaluation for status post thoracotomy for pneumothorax 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6814 
(1996), which rates for spontaneous pneumothorax.  A note to 
that diagnostic code provision indicates that residuals are 
rated analogous to bronchial asthma, under DC 6602.  A 10 
percent rating is assigned under DC 6602 for mild symptoms; 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
rating is assigned for moderate symptoms; asthmatic attacks 
rather frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.

Under the current regulations, DC 6814, for rating a 
spontaneous pneumothorax, was removed, and the RO evaluated 
the veteran's residuals of a thoracotomy, status post 
pneumothorax, right lung under analogous diagnostic criteria 
for evaluating a traumatic chest wall defect, pneumothorax, 
hernia, etc.  See 38 C.F.R. §§ 4.20, 4.97, Diagnostic Code 
6843 (1999).  According to those rating criteria, a traumatic 
chest wall defect is rated under the general rating formula 
for restrictive lung disease, which considers Forced 
Expiratory Volume in one second (FEV-1), the Forced Volume 
Capacity (FVC), and the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO(SB)).  A 10 
percent evaluation is assigned if the following criteria are 
met:  FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 
71 to 80 percent, or; DLCO (SB) of 66 to 80 percent 
predicted.  A 30 percent rating is assigned for the 
following:  FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56-65 percent 
predicted.  

Applying both the former and current regulations to the 
evidence of record, the Board concludes that the presently 
assigned 10 percent rating for the veteran's residuals of 
thoracotomy, status post pneumothorax, right lung, is 
appropriate, and a higher evaluation is not warranted at this 
time.  

Initially, the Board points out that in the August 1999 SSOC, 
the RO also considered the veteran's residuals of 
thoracotomy, status post pneumothorax, right lung, under the 
rating criteria for evaluating muscle injuries.  In doing so, 
the RO stated that the veteran had been previously evaluated 
based on injury to the muscles of respiration, as there was 
no evidence of significant lung involvement.  In light of 
that statement, the Board reviewed the previous rating 
actions of record and noticed that in the August 1998 rating 
decision, the RO referenced the rating criteria for muscle 
injuries when it assigned a rating to the veteran's service-
connected nerve damage, secondary to the thoracotomy, right 
chest wall (claimed as chest wall pain).  The Board notes 
that that is a separate and distinct disability from the 
residuals of thoracotomy, status post pneumothorax, right 
lung, which is the only issue currently before the Board.  
Moreover, the Board finds, as explained below, that the 
veteran's residuals of thoracotomy, status post pneumothorax, 
right lung, are properly rated under the rating criteria for 
the respiratory system.  

Considering the veteran's residuals of thoracotomy, status 
post pneumothorax, right lung, under the former rating 
criteria for evaluating the respiratory system, the Board 
finds that at most, the veteran meets the criteria for a 10 
percent evaluation.  In that regard, the medical evidence of 
record reveals that the veteran's primary complaints were 
shortness of breath, and chest pain.  In the June 1998 VA 
examination report, the veteran was described as not 
asthmatic, and he had dyspnea only on real exertion.  He 
reported no periods of incapacitation.  The pulmonary 
function tests revealed a mild large airway obstruction.  
Furthermore, in the recent April 1999 VA examination, the 
veteran was diagnosed with mild restrictive disease, and an 
x-ray of his lungs in May 1999 was unremarkable, without 
evidence of post-surgical change.  The Board finds that the 
foregoing medical evidence reflects no more than a 10 percent 
rating under the rating criteria in effect prior to October 
1996.  The record reflects that the veteran manifests 
dyspnea, but there is no evidence of frequent attacks of 
moderate dyspnea.  Rather, the evidence appears to reflect 
mild symptomatology, at most, thus warranting no more than 
the currently assigned 10 percent rating under 38 C.F.R. 
§ 4.97, Diagnostic Codes 6602, 6814 (1996).  

The Board has also considered whether the veteran could be 
entitled to a higher rating under any related diagnostic code 
provisions, under the former rating criteria.  In that 
regard, 38 C.F.R. § 4.97, Diagnostic Code 6816 (1996) sets 
forth the criteria for rating a lobectomy.  However, those 
criteria do not apply to removal of the middle lobe of the 
right lung, segmental resections, or lingulectomies.  Rather, 
the criteria apply to a unilateral or bilateral lobectomy.  
In the present case, the veteran only had a portion of his 
right lung removed; thus, the criteria under DC 6816 do not 
apply.  Moreover, the Board has considered whether a higher 
rating is warranted under 38 C.F.R. § 4.97, Diagnostic Code 
6818 (1996), for residuals of injuries to the pleural cavity.  
However, in the absence of evidence of scattered rales, 
limitation of excursion of diaphragm, or lower chest 
expansion, there is no basis for the minimum 20 percent 
rating under that DC.  

Looking at the current version of the rating criteria for the 
respiratory system, the Board also finds no basis to assign 
an evaluation in excess of the current 10 percent evaluation.  
See 38 C.F.R. § 4.97, Diagnostic Codes 6843, 6844 (1999).  In 
that regard, as set forth above, the current rating criteria 
provide that traumatic chest wall defect, such as 
pneumothorax, etc., (DC 6843), as well as post-surgical 
resection (lobectomy), (DC 6844) are rated under the general 
formula for restrictive lung disease.  Those criteria 
essentially focus on the results of pulmonary function 
studies.  In the present appeal, the veteran underwent 
pulmonary function studies in June 1998.  The veteran's FEV1 
was 78 percent, which clearly meets the criteria for a 10 
percent rating under the general formula for restrictive lung 
disease.  The Board finds that this conclusion is consistent 
with the other medical evidence of record, which describes 
the veteran as having mild large airway obstruction, mild 
restrictive lung disease, and a recent x-ray report with 
unremarkable findings.  The Board also finds no other 
potentially applicable diagnostic code provisions under the 
current rating criteria, which would provide for a higher 
evaluation.

In short, the Board finds that the evidence, as noted above, 
supports no more than the currently assigned 10 percent 
rating for residuals of thoracotomy, status post 
pneumothorax, right lung, under both the former and current 
versions of the rating criteria for respiratory disorders.  
See 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6843, 
6844 (1999); 38 C.F.R. § 4.97, Diagnostic Codes 6602, 6814 
(1996).  In other words, there is no evidence of record that 
the veteran's residuals of thoracotomy, status post 
pneumothorax, right lung, manifest moderate attacks with 
moderate dyspnea, nor is there any evidence that left lung 
was one-half collapsed, nor is there any evidence of FEV-1 of 
56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent.  
As such, there is no basis for assignment of an evaluation in 
excess of 10 percent, and the appeal is denied.

In reaching the foregoing determination the Board has 
considered the clinical 
manifestations of the veteran's residuals of thoracotomy, 
status post pneumothorax, right lung and its effects on the 
veteran's earning capacity and his ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Moreover, the severity of 
the disability at issue in this appeal was considered during 
the entire period from the initial assignment of a 
noncompensable rating, later increased to 10 percent, to the 
present time.  See Fenderson, supra.  In conclusion, the 
current medical evidence, as previously discussed, is 
consistent with no more than a 10 percent rating under both 
the current and former versions of the rating criteria for 
the respiratory system.  See 38 C.F.R. § 4.97.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for assignment of an evaluation in 
excess of 10 percent.

In reviewing the foregoing issue, the Board has been 
cognizant of the provisions of 38 U.S.C.A. § 5107(b).  
However, there is not such a state of balance of the positive 
evidence with the negative evidence as to allow for a 
favorable determination. 

Further, the Board observes that the record does not reflect, 
nor does the veteran contend otherwise, that his service-
connected disability interferes with his ability to retain 
and maintain employment.  In any event, the Board points out 
that the VA Schedule for Rating Disabilities contemplates 
average impairment in earning capacity.  In the present 
appeal, there is no evidence of record that the veteran's 
disability at issue in this appeal has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
recent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, the claim for 
assignment of an evaluation in excess of 10 percent for 
residuals of a thoracotomy, status post pneumothorax, right 
lung, is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


